Citation Nr: 0003911	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an eye injury.  

2.  Entitlement to service connection for residuals of 
rheumatic fever.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to a compensable evaluation for residuals of 
shrapnel wounds to the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1953 to 
February 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied claims of service connection for an eye injury, 
residuals of rheumatic fever, and a low back disorder, and 
granted service connection for residuals of shrapnel wounds 
to the face, assigning it a noncompensable evaluation.  He 
disagreed with these determinations and this appeal ensued.  

The record shows that the appellant has claimed disease or 
injury due to exposure to ionizing radiation during 
participation in testing of nuclear weapons in Camp Desert 
Rock, Nevada.  The RO has not adjudicated that claim.  Thus, 
the claim is referred to the RO for appropriate initial 
adjudication.  


FINDINGS OF FACT

1.  No competent evidence has been submitted that links the 
post-service findings of an eye injury to service.  

2.  No competent evidence has been submitted showing current 
residuals of rheumatic fever.  

3.  No competent evidence has been submitted that links the 
post-service findings of a low back disorder to service.  

CONCLUSIONS OF LAW

1.  The claim for service connection for an eye injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for residuals of 
rheumatic fever is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war, arthritis manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990) (a well-grounded claim is a plausible claim, 
meritorious on its own or capable of substantiation, 
justifying a belief by a fair and impartial individual that 
the claim is plausible).  There must be competent medical 
evidence of a current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

A.  Eye Injury

VA examination in June 1996 indicated that the appellant 
complained that his eyes tired easily.  An April 1998 VA 
clinical record revealed astigmatism and presbyopia.  His 
ocular health was assessed on that ocassion as general 
bilateral hypertensive retinopathy.  These documents satisfy 
the initial element of a well-grounded claim.  The appellant 
contends that he suffered an eye injury during combat in 
Korea.  The truthfulness of this contention must be presumed, 
thereby satisfying the second element of a well-grounded 
claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As a 
combat veteran, the provisions of 38 U.S.C.A. § 1154(b) relax 
the evidentiary requirement as to evidence needed to render a 
claim well grounded in this instance, but such section of the 
statute deals only with the occurrence of the event in combat 
service, it does not provide a substitute for medical, causal 
nexus evidence between a combat service injury and current 
disability.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999); Clyburn v. West, 
12 Vet. App. 296 (1999).

As to the third element of a well-grounded claim, the 
evidence of record does not include competent medical 
evidence linking the alleged injury in service to the post-
service findings of astigmatism, presbyopia, and bilateral 
hypertensive retinopathy.  While service medical records do 
not show any injury to the eyes during service, as noted 
above, as a combat veteran the matter of service incurrence 
alone is relaxed by operation of applicable statute.  The 
January 1956 separation examination noted a normal eyes on 
clinical evaluation.  Post-service evidence, for the most 
part, documents present findings without discussing the 
origins of those findings.  In September 1986 and October 
1987 private clinical records, it was noted that the eyes 
hurt.  In an April 1995 VA examination, it was noted that the 
appellant complained of a shrapnel wound near his eyes and 
explained he had informed a service physician that his vision 
was fuzzy after the injury.  The VA examiner noted that he 
did not find any residuals of an injury to the eyes.  The VA 
clinical record in April 1998 indicated that the appellant's 
ocular history included trauma 40 years previously.  However, 
this evidence represents information simply recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner.  As such, it cannot constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Thus, to the extent that this clinical record based 
a finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.  

Thus, the record does not include competent medical evidence 
linking any current ocular symptomatology to service.  The 
record therefore does not include evidence satisfying the 
third and final element of a well-grounded claim.  As the 
claim is not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 78, 81 (1999).  

B.  Residuals of Rheumatic Fever

The service medical records show that in February and March 
1954 the appellant was diagnosed with rheumatic fever without 
heart involvement.  By September 1954, however, physicians 
changed the diagnosis to rheumatic arthritis of unknown 
cause.  The separation examination in January 1956 was silent 
as to any reference to rheumatic fever or rheumatic 
arthritis.  

VA examination in April 1995 noted, based on the appellant's 
history, a fever of unknown origin in service with no 
residuals except for complaints of tingling in the fingertips 
that was not demonstrated at the examination.  Thus, the VA 
examiner remarked, there were no residuals of the claimed 
fever.  The remaining evidence of record is entirely silent 
as to any findings of residuals of the claimed fever.  

The initial element of a well-grounded claim requires 
competent medical evidence of a current disorder.  The April 
1995 VA examination report indicated that there were no 
current residuals associated with rheumatic fever.  It does 
not appear that the April 1995 examiner had access to the 
service medical records, which showed that the diagnosis of 
rheumatic fever in service was changed to rheumatic 
arthritis.  Thus, the only post-service medical evidence 
discussing rheumatic fever supports the conclusion that there 
are no current residuals.  A transcript of the hearing 
testimony in October 1998 indicated that the appellant 
related his low back symptomatology with the in-service 
findings of rheumatic fever.  However, the appellant is a lay 
person ostensibly untrained in medicine.  His statements as 
to medical matters cannot constitute competent medical 
evidence to render a claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical testimony 
must be provided by a witness qualified as an expert by 
knowledge, skill, experience, training, or education); Layno 
v. Brown, 5 Vet. App. 465, 469 (1994) (layperson can provide 
eyewitness account of an appellant's visible symptoms).  

Because the record does not include competent medical 
evidence documenting current residuals of rheumatic fever, 
the evidence does not satisfy the first element of a well-
grounded claim.  Since the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 
81.  

C.  Low Back Disorder

As to the first element of a well-grounded claim, requiring 
competent medical evidence of a low back disorder, the record 
includes several documents attesting to a current disorder.  
June 1987 private clinical records indicated that a private 
chiropractor recommended back surgery to the appellant in 
1975.  VA examination in April 1995 showed chronic lumbar 
strain with sciatic nerve involvement.  VA examination in 
June 1996 indicated that the appellant complained of back 
pain.  VA clinical records from October 1995 to February 1998 
show findings of low back pain.  This evidence satisfies the 
initial element of a well-grounded claim.  The second element 
of a well-grounded claim, requiring lay or medical evidence 
of in-service disease or injury, is satisfied by service 
medical records indicating that in March 1954 the appellant 
was hospitalized with occasional low back pain.  

The record does not, though, include competent medical 
evidence linking the current low back disorder to service.  
The service medical records indicated that the low back 
disorder noted there improved over the course of a few weeks.  
The separation examination noted a normal spine on clinical 
evaluation.  The VA examination in April 1995, showing 
chronic lumbar strain with sciatic nerve involvement, 
included an examiner's comment that the appellant stated he 
had low back pain since his return from service in Korea.  
Along similar lines, the appellant testified at an October 
1998 hearing that he had back pain since service that he felt 
was related to residuals of rheumatic fever or combat wounds.  
The appellant is a lay man ostensibly untrained in medicine.  
Thus, his statements as to medical matters (such as diagnosis 
or etiology) cannot constitute competent medical evidence to 
render a claim well grounded.  See Espiritu, 2 Vet. App. at 
494-95 (medical testimony must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education).  

The record contains no other evidence, but the appellant's 
contentions, attempting to link the current disorder with 
service.  Thus, the record does not include competent medical 
evidence satisfying the third and final element of a well-
grounded claim.  Because the claim is not well grounded, VA 
is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

D.  Other Considerations

Although where claims are not well grounded VA does not have 
a duty to assist in developing facts pertinent to the claim, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claims.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1995 and December 1996 statements of the case 
and in the May 1999 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of any current findings of 
residuals of rheumatic fever and the lack of any link between 
service, an eye injury, and the current low back disorder.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for an eye injury is denied.  

Service connection for residuals of rheumatic fever is 
denied.  

Service connection for a low back disorder is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

The claim of entitlement to a compensable evaluation for 
residuals of shrapnel wounds to the face is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
not inherently implausible.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  

The appellant was last examined with regard to this 
disability in April 1995.  The Board is not required, 
pursuant to its duty to assist to remand solely due to the 
passage of time since the preparation of an otherwise 
adequate examination report.  An exception exists to this 
general rule to the extent that the appellant asserts that 
the disability in question has undergone increase in severity 
since the last examination.  VA O.G.C. Prec. Op. 11-95 (Apr. 
7, 1995).  In this case, the appellant has so asserted, and 
the claim for increased evaluation will be remanded to the 
RO.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA required to afford a contemporaneous medical examination 
where examination report was about two years old); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of individuals or treatment facilities 
that have treated him for residuals of 
shrapnel wounds to the face since 
September 1998, and the dates of such 
treatment.  After securing any needed 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the service-
connected residuals of shrapnel wounds to 
the face.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the disability should 
be obtained, and all necessary tests and 
studies should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disabilities found present.  The 
examiner should be asked to specifically 
note all manifestations of the residuals 
of the injury, including any 
disfigurement of the head, face or neck; 
any deformity of the face, eyelids, lips, 
or auricles.  

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

